UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 99-4080



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


JAQUINN GEATHERS, a/k/a Edward Bynoe,

                                                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. James R. Spencer, District Judge.
(CR-98-179-3)


Submitted:   August 31, 1999                 Decided:   October 18, 1999


Before ERVIN,* NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert P. Geary, Richmond, Virginia, for Appellant. Helen F. Fahey,
United States Attorney, N. George Metcalf, Assistant United States
Attorney, Richmond, Virginia, for Appellee.




     *
       Judge Ervin was assigned to the panel in this case but died
prior to the time the decision was filed. The decision is filed by
a quorum of the panel pursuant to 28 U.S.C. § 46(d).
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     JaQuinn Geathers appeals his conviction entered after a bench

trial for possession with intent to distribute crack cocaine and

aiding   and   abetting   that   offense   in   violation   of   21   U.S.C.

§ 841(a)(1) (1994), and 18 U.S.C. § 2 (1994).        On appeal, Geathers

contends only that the district court erred in denying his motion

to suppress the evidence obtained as a result of a search of his

baggage.     See United States v. Han, 74 F.3d 537, 540 (4th Cir.

1996); United States v. Williams, 10 F.3d 1070, 1077 (4th Cir.

1993).     We have reviewed the record and the claims of error ad-

vanced in this appeal, and find that the district court did not err

in denying Geathers’ motion.      See Florida v. Royer, 460 U.S. 491,

497 (1983); United States v. Gordon, 895 F.2d 932, 937 (4th Cir.

1990).     Accordingly, Geathers’ conviction and sentence are af-

firmed. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                  AFFIRMED



                                    2